Ms. Melinda S. Raley Deputy City Attorney 500 W. Markham, Suite 310 Little Rock, AR 72201
Dear Ms. Raley:
You have submitted two interlocal agreements for my review. These agreements are between the City of Little Rock and (1) Grant County; and (2) the City of Sheridan, respectively. They are extensions of agreements previously entered into by the same parties, and they provide generally for the extension of ambulance service to Grant County and the City of Sheridan by the Metropolitan Emergency Medical Services System, which was established by the Little Rock Ambulance Authority. You note that the previous agreements were submitted to my predecessor for his approval, and that in Attorney General Opinion No. 2000-236, he opined that the Interlocal Cooperation Act (A.C.A. § 25-20-101 et seq.) did not apply to those agreements. He concluded that the Attorney General's approval of the agreements pursuant to A.C.A. § 25-10-104(f) was not required.
You indicate that you have submitted the extension of these agreements to me in an abundance of caution and have asked whether the conclusion expressed in Attorney General Opinion No. 2000-236 is applicable to the agreements that you have submitted.
RESPONSE
It is my opinion that the conclusion expressed in Opinion No. 2000-236 is applicable to the agreements you have submitted to me. More specifically, it is my opinion that the Interlocal Cooperation Act is not applicable to the agreements that you have submitted, and my approval of them is not required.
As my predecessor stated in Opinion No. 2000-236:
  The Interlocal Cooperation Act contemplates the joint exercise of governmental powers, privileges, or authority through cooperative action in order to make the most efficient use of those powers. See
Op. Att'y Gen. No. 96-309. Attorney General approval of agreements for such joint exercise of governmental power is required. See A.C.A. §  25-20-105.
  Attorney General approval is not necessary, however, for contractual agreements between public agencies for services. (Agreements of this nature are authorized by A.C.A. § 25-20-108(a).)
Op. Att'y Gen. No. 2000-236.
Because the agreements you have submitted are contractual agreements between public agencies for services, they are not the type of agreement contemplated by the Interlocal Cooperation Act. Therefore, my approval of them is not required.
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General